DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lewbel (US 9,760,241).

As pertaining to Claim 21, Lewbel discloses (see Fig. 1 and Fig. 2) an apparatus (see (100) in Fig. 1 and (200) in Fig. 2) comprising:
at least one processor (see (110) in Fig. 1), and
at least one non-transitory memory (again, see (110) and note that memory is implicit in processor (110)) including computer program code (i.e., functional programming) for one or more programs, 
the at least one non-transitory memory (110) and the computer program code (i.e., functional programming) configured to, with the at least one processor (again, see (110)), cause the apparatus (100, 200) at least to (see Col. 3, Ln. 66-67 through Col. 4, Ln. 1-42; and see Col. 4, Ln. 54-67 through Col. 5, Ln. 1-17 and Ln. 29-55): 
determine one or more image parameters (i.e., feedback data associated with a displayed image) with respect to at least one image displayed on at least one display (see (102, 104) in Fig. 1 and (202) in Fig. 2);
determine at least one touch parameter (i.e., touch location, force, movement) when at least one touch input (see (212) in Fig. 2) is detected with respect to the at least one display (202), wherein the at least one detected touch input (212) at least partially interferes with the at least one image (i.e., the touch input touches the displayed image);
generate, in response to the at least one detected touch input (212), at least one information overlay (i.e., at least one displayed visual feedback) based, at least partially, on the one or more image parameters (i.e., feedback data associated with a displayed image), wherein the at least one information overlay (i.e., at least one displayed visual feedback) is configured to partially overlay the at least one image (i.e., the displayed image); 
generate at least one tactile effect (i.e., vibration or other haptic effect) based, at least partially, on the one or more image parameters (i.e., feedback data associated with a displayed image) when the at least one touch input (212) is detected; and
generate at least one audio signal (i.e., audio feedback) based, at least partially, on the one or more image parameters (i.e., feedback data associated with a displayed image) when the at least one touch input (212) is detected (see Col. 8, Ln. 17-62; Col. 11, Ln. 55-67 through Col. 12, Ln. 1-2; also see Fig. 7 and Col. 12, Ln. 22-51 and Col. 13, Ln. 24-43).

As pertaining to Claim 22, Lewbel discloses (see Fig. 1 and Fig. 2) that the at least one non-transitory memory (again, see (110) and note that memory is implicit in processor (110)) and the computer program code (i.e., functional programming) are configured to, with the at least one processor (110), cause the apparatus (100, 200) to: 
determine, based on the at least one image parameter (i.e., feedback data associated with a displayed image), at least one of: 
at least one texture (i.e., feel) associated with at least part of the at least one image (i.e., a contour, body part, etc. of the displayed image), wherein at least one of the at least one tactile effect (i.e., vibration or other haptic effect), the at least one audio signal (i.e., audio feedback), or the at least one information overlay (i.e., at least one displayed visual feedback) is based, at least partially, on the at least one texture (i.e., feel);
at least one directionality (i.e., directional touch movement) associated with at least part of the at least one image (i.e., the displayed image), wherein at least one of the at least one tactile effect (i.e., vibration or other haptic effect), the at least one audio signal (i.e., audio feedback), or the at least one information overlay (i.e., at least one displayed visual feedback) is based, at least partially, on the at least one directionality (i.e., directional touch movement); or 
at least one force sensitivity (i.e., touch force sensitivity) associated with at least part of the at least one image (i.e., the displayed image), wherein at least one of the at least one tactile effect (i.e., vibration or other haptic effect), the at least one audio signal (i.e., audio feedback), or the at least one information overlay (i.e., at least one displayed visual feedback) is based, at least partially, on the at least one force sensitivity (i.e., touch force sensitivity; again, see at least Col. 8, Ln. 17-62; Col. 11, Ln. 55-67 through Col. 12, Ln. 1-2; also see Fig. 7 and Col. 12, Ln. 22-51 and Col. 13, Ln. 24-43).

As pertaining to Claim 23, Lewbel discloses (see Fig. 1 and Fig. 2) that the at least one image (i.e., the displayed image) comprises a live camera image (see Col. 5, Ln. 47-67 through Col. 6, Ln. 1), wherein the at least one information overlay (i.e., at least one displayed visual feedback) is configured to convey information (i.e., visual feedback) based, at least partially, on the one or more image parameters (i.e., feedback data associated with a displayed image), wherein the information (i.e., visual feedback) comprises at least one of:
an identification (i.e., any visual output) associated with at least part of the at least one image (i.e., the displayed image),
a plane (i.e., any visual output) associated with at least part of the at least one image (i.e., the displayed image),
a polygon (i.e., any visual output) associated with at least part of the at least one image (i.e., the displayed image),
a depth (i.e., a foreground and/or a background) associated with at least part of the at least one image (i.e., the displayed image),
a rating associated with at least part of the at least one image,
a location (i.e., any visual output) associated with at least part of the at least one image (i.e., the displayed image), or
a distance associated with at least part of the at least one image (again, see at least Col. 8, Ln. 58-62; Col. 11, Ln. 55-67 through Col. 12, Ln. 1-2; and Col. 12, Ln. 52-64).

As pertaining to Claim 24, Lewbel discloses (see Fig. 1 and Fig. 2) that the at least one image parameter (i.e., feedback data associated with a displayed image) comprises at least one of:
at least one polygon identifier, 
at least one plane identifier,
at least one edge identifier,
at least one image luma value, 
at least one image chroma value,
at least one image depth (i.e., elevation levels associated with the displayed image),
at least one image plane (i.e., foreground and/or background images),
at least one image polygon (i.e., any recognized feature having a shape),
at least one image line (i.e., any recognized feature having a line), or
at least one image edge (see Col. 3, Ln. 14-37; and see Col. 12, Ln. 52-64).

As pertaining to Claim 25, Lewbel discloses (see Fig. 1 and Fig. 2) that the at least one touch parameter (i.e., touch location, force, movement) comprises at least one of:
at least one touch location,
at least one touch speed,
at least one touch direction,
at least one touch velocity,
at least one touch acceleration, 
at least one touch force, 
at least one touch depth, or 
at least one touch pressure (see at least Col. 4, Ln. 10-37).

As pertaining to Claim 26, Lewbel discloses (see Fig. 1 and Fig. 2) that the at least one tactile effect (i.e., vibration or other haptic effect) is configured for output at a location proximate (i.e., near) a location of the at least one detected touch input (again, see (212); and see Col. 4, Ln. 1-26).

As pertaining to Claim 27, Lewbel discloses (see Fig. 1 and Fig. 2) that the at least one audio signal (i.e., audio feedback) is configured for output at a location proximate (i.e., near) a location of the at least one detected touch input (again, see (212); and see Col. 4, Ln. 1-37 and Col. 8, Ln. 47-58).

As pertaining to Claim 28, Lewbel discloses (see Fig. 1 and Fig. 2) that the at least one tactile effect (i.e., vibration or other haptic effect) and the at least one audio signal (i.e., audio feedback) are generated based on at least one same image parameter (i.e., feedback data associated with a displayed image) of the one or more image parameters (see Col. 4, Ln. 1-37 and Col. 8, Ln. 20-62; and note that tactile and/or audio feedback are touch-dependent).

As pertaining to Claim 29, Lewbel discloses (see Fig. 1 and Fig. 2) that the at least one tactile effect (i.e., vibration or other haptic effect) and the at least one audio signal (i.e., audio feedback) are generated based on different ones of the one or more image parameters (i.e., feedback data associated with a displayed image; and see Col. 4, Ln. 1-37 and Col. 8, Ln. 20-62; and note that tactile and/or audio feedback are touch-dependent).

As pertaining to Claim 30, Lewbel discloses (see Fig. 1 and Fig. 2) that generating the at least one tactile effect (i.e., vibration or other haptic effect) comprises the at least one non-transitory memory (again, see (110) and note that memory is implicit in processor (110)) and the computer program code (i.e., functional programming) are configured to, with the at least one processor (again, see (110)), cause the apparatus (100, 200) to:
generate the at least one tactile effect (i.e., vibration or other haptic effect) based, at least partially, on the at least one touch parameter (i.e., touch location, force, movement; see at least Col. 4, Ln. 1-42; and see Col. 4, Ln. 54-67 through Col. 5, Ln. 1-17 and Ln. 29-55).

As pertaining to Claim 31, Lewbel discloses (see Fig. 1 and Fig. 2) that the at least one display (202) comprises a tactile audio display component (i.e., speakers to produce audio and/or piezoelectric transducers to produce tactile feedback) actuated with at least one actuator (see Col. 8, Ln. 17-62).

As pertaining to Claim 32, Lewbel discloses (see Fig. 1 and Fig. 2) that determining the at least one image parameter (i.e., feedback data associated with a displayed image) comprises the at least one non-transitory memory (again, see (110) and note that memory is implicit in processor (110)) and the computer program code (i.e., functional programming) are configured to, with the at least one processor (again, see (110)), cause the apparatus (100, 200) to:
segment the at least one image (i.e., the displayed image) into a plurality of regions (i.e., elevation regions, temperature regions, foreground regions, background regions, facial regions, and/or any other recognition regions); 
group each of the plurality of regions (i.e., the recognition regions) into groups of similar regions (i.e., groups of recognition regions having the same properties, such as elevation, temperature, foreground, background, facial, and/or any other recognition regions); and
generate a depth map (i.e., a tactile intensity map) based on the groups of similar regions (i.e., the groups of recognition regions having the same properties; see Col. 4, Ln. 58-67 through Col. 5, Ln. 1-11 and Ln. 29-46; and see Col. 12, Ln. 22-51).

As pertaining to Claim 33, Lewbel discloses (see Fig. 1 and Fig. 2) that the at least one non-transitory memory (again, see (110) and note that memory is implicit in processor (110)) and the computer program code (i.e., functional programming) are configured to, with the at least one processor (again, see (110)), cause the apparatus (100, 200) to:
determine the at least one touch parameter (i.e., touch location, force, movement) based on at least one bias associated with the at least one image (i.e., the displayed image), wherein the at least one bias comprises at least one of: 
a pressure bias (i.e., a force) dependent on at least one material characteristic (i.e., contour, texture, feel, etc.) of at least one polygon (i.e., any arbitrary shape) in the at least one image (i.e., the displayed image); 
a depth bias (i.e., a tactile intensity) dependent on at least one depth map (i.e., a tactile intensity map) associated with the at least one image (i.e., the displayed image);
a force bias (i.e., a force) dependent on a force parameter (i.e., a touch force parameter) provided with a touch controller; or 
a distance bias (i.e., a location) dependent on the at least one depth map (i.e., the tactile intensity map) associated with the at least one image (i.e., the displayed image; see at least Col. 4, Ln. 58-67 through Col. 5, Ln. 1-11 and Ln. 29-46; and Col. 8, Ln. 58-62; Col. 11, Ln. 55-67 through Col. 12, Ln. 1-2; and Col. 12, Ln. 22-64).

As pertaining to Claim 34, Lewbel discloses (see Fig. 1 and Fig. 2) that the at least one generated audio signal (i.e., audio feedback) is configured to be audibly output as a loop (i.e., a continuous sound) for a duration of detection of the at least one touch parameter (i.e., the touch location, force, movement; see Col. 8, Ln. 47-58 and note that an output sound can be continuous based on touch input).

As pertaining to Claim 35, Lewbel discloses (see Fig. 1 and Fig. 2) that the at least one image (i.e., the displayed image) is received from one or more cameras associated with the at least one display (202; see Col. 5, Ln. 47-67 through Col. 6, Ln. 1-3; and Col. 8, Ln. 63-67).

As pertaining to Claim 36, Lewbel discloses (see Fig. 1 and Fig. 2) a method (see (100) in Fig. 1 and (200) in Fig. 2; and see Col. 3, Ln. 66-67 through Col. 4, Ln. 1-42; and see Col. 4, Ln. 54-67 through Col. 5, Ln. 1-17 and Ln. 29-55) comprising:
determining one or more image parameters (i.e., feedback data associated with a displayed image) with respect to at least one image displayed on at least one display (see (102, 104) in Fig. 1 and (202) in Fig. 2);
determining at least one touch parameter (i.e., touch location, force, movement) when at least one touch input (see (212) in Fig. 2) is detected with respect to the at least one display (202), wherein the at least one detected touch input (212) at least partially interferes with the at least one image (i.e., the touch input touches the displayed image);
generating, in response to the at least one detected touch input (212), at least one information overlay (i.e., at least one displayed visual feedback) based, at least partially, on the one or more image parameters (i.e., feedback data associated with a displayed image), wherein the at least one information overlay (i.e., at least one displayed visual feedback) is configured to partially overlay the at least one image (i.e., the displayed image); 
generating at least one tactile effect (i.e., vibration or other haptic effect) based, at least partially, on the one or more image parameters (i.e., feedback data associated with a displayed image) when the at least one touch input (212) is detected; and
generating at least one audio signal (i.e., audio feedback) based, at least partially, on the one or more image parameters (i.e., feedback data associated with a displayed image) when the at least one touch input (212) is detected (see Col. 8, Ln. 17-62; Col. 11, Ln. 55-67 through Col. 12, Ln. 1-2; also see Fig. 7 and Col. 12, Ln. 22-51 and Col. 13, Ln. 24-43).

As pertaining to Claim 37, Lewbel discloses (see Fig. 1 and Fig. 2) determining, based on the at least one image parameter (i.e., feedback data associated with a displayed image), at least one of: 
at least one texture (i.e., feel) associated with at least part of the at least one image (i.e., a contour, body part, etc. of the displayed image), wherein at least one of the at least one tactile effect (i.e., vibration or other haptic effect), the at least one audio signal (i.e., audio feedback), or the at least one information overlay (i.e., at least one displayed visual feedback) is based, at least partially, on the at least one texture (i.e., feel);
at least one directionality (i.e., directional touch movement) associated with at least part of the at least one image (i.e., the displayed image), wherein at least one of the at least one tactile effect (i.e., vibration or other haptic effect), the at least one audio signal (i.e., audio feedback), or the at least one information overlay (i.e., at least one displayed visual feedback) is based, at least partially, on the at least one directionality (i.e., directional touch movement); or 
at least one force sensitivity (i.e., touch force sensitivity) associated with at least part of the at least one image (i.e., the displayed image), wherein at least one of the at least one tactile effect (i.e., vibration or other haptic effect), the at least one audio signal (i.e., audio feedback), or the at least one information overlay (i.e., at least one displayed visual feedback) is based, at least partially, on the at least one force sensitivity (i.e., touch force sensitivity; again, see at least Col. 8, Ln. 17-62; Col. 11, Ln. 55-67 through Col. 12, Ln. 1-2; also see Fig. 7 and Col. 12, Ln. 22-51 and Col. 13, Ln. 24-43).

As pertaining to Claim 38, Lewbel discloses (see Fig. 1 and Fig. 2) that the at least one image (i.e., the displayed image) comprises a live camera image (see Col. 5, Ln. 47-67 through Col. 6, Ln. 1), wherein the at least one information overlay (i.e., at least one displayed visual feedback) is configured to convey information (i.e., visual feedback) based, at least partially, on the one or more image parameters (i.e., feedback data associated with a displayed image), wherein the information (i.e., visual feedback) comprises at least one of:
an identification (i.e., any visual output) associated with at least part of the at least one image (i.e., the displayed image),
a plane (i.e., any visual output) associated with at least part of the at least one image (i.e., the displayed image),
a polygon (i.e., any visual output) associated with at least part of the at least one image (i.e., the displayed image),
a depth (i.e., a foreground and/or a background) associated with at least part of the at least one image (i.e., the displayed image),
a rating associated with at least part of the at least one image,
a location (i.e., any visual output) associated with at least part of the at least one image (i.e., the displayed image), or
a distance associated with at least part of the at least one image (again, see at least Col. 8, Ln. 58-62; Col. 11, Ln. 55-67 through Col. 12, Ln. 1-2; and Col. 12, Ln. 52-64).

As pertaining to Claim 39, Lewbel discloses (see Fig. 1 and Fig. 2) that the at least one image parameter (i.e., feedback data associated with a displayed image) comprises at least one of:
at least one polygon identifier, 
at least one plane identifier,
at least one edge identifier,
at least one image luma value, 
at least one image chroma value,
at least one image depth (i.e., elevation levels associated with the displayed image),
at least one image plane (i.e., foreground and/or background images),
at least one image polygon (i.e., any recognized feature having a shape),
at least one image line (i.e., any recognized feature having a line), or
at least one image edge (see Col. 3, Ln. 14-37; and see Col. 12, Ln. 52-64).

As pertaining to Claim 40, Lewbel discloses (see Fig. 1 and Fig. 2) a non-transitory computer-readable medium (see (110) in Fig. 1 and note that memory is implicit in processor (110)) comprising program instructions (i.e., functional programming) stored thereon which, when executed with at least one processor (again, see (110)), cause the at least one processor (110; see Col. 3, Ln. 66-67 through Col. 4, Ln. 1-42; and see Col. 4, Ln. 54-67 through Col. 5, Ln. 1-17 and Ln. 29-55) to: 
determine one or more image parameters (i.e., feedback data associated with a displayed image) with respect to at least one image displayed on at least one display (see (102, 104) in Fig. 1 and (202) in Fig. 2);
determine at least one touch parameter (i.e., touch location, force, movement) when at least one touch input (see (212) in Fig. 2) is detected with respect to the at least one display (202), wherein the at least one detected touch input (212) at least partially interferes with the at least one image (i.e., the touch input touches the displayed image);
generate, in response to the at least one detected touch input (212), at least one information overlay (i.e., at least one displayed visual feedback) based, at least partially, on the one or more image parameters (i.e., feedback data associated with a displayed image), wherein the at least one information overlay (i.e., at least one displayed visual feedback) is configured to partially overlay the at least one image (i.e., the displayed image);
generate at least one tactile effect (i.e., vibration or other haptic effect) based, at least partially, on the one or more image parameters (i.e., feedback data associated with a displayed image) when the at least one touch input (212) is detected; and
generate at least one audio signal (i.e., audio feedback) based, at least partially, on the one or more image parameters (i.e., feedback data associated with a displayed image) when the at least one touch input (212) is detected (see Col. 8, Ln. 17-62; Col. 11, Ln. 55-67 through Col. 12, Ln. 1-2; also see Fig. 7 and Col. 12, Ln. 22-51 and Col. 13, Ln. 24-43).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622